 

Exhibit 10.5

 



LICENSE AND PATENT ASSIGNMENT AGREEMENT

 

This LICENSE AND PATENT ASSIGNMENT AGREEMENT (this “Agreement”) dated as of
April 10, 2020 is made by Activation Therapeutics Inc., a Delaware corporation
(“Activation”), on its own behalf and on behalf of its Affiliates and Shanxi
Taxus Pharmaceuticals Co., Ltd., a company incorporated under the laws of the
People’s Republic of China (“Shanxi”), with respect to the following facts:

 

BACKGROUND

 

A. Activation sold certain intellectual property rights regarding Excellegen®,
an FDA cleared and approved formulated fibrillary collagen product for wound
healing and treatment (“Excellagen”), to Olaragen Therapeutix, Inc., a Delaware
limited liability Company (“Olaragen”) pursuant to that certain Asset Purchase
Agreement dated as of July 15, 2018, as amended by that (a) certain side letter
dated July 19, 2018 by and between Activation and Olaregen regarding Lynch
Biologics and (b) that certain side letter dated April 2, 2019 by and between
Gene Biotherapeutics Inc., on behalf of its wholly-owned subsidiary Activation,
and Olaregen, each of which are attached to this Agreement as Exhibit A (as
amended, the “APA”).

 

B. In connection with the APA, Activation and Olaregen entered into that certain
License Agreement, effective as of the date of completion of the payment of the
Purchase Price provided for under the APA (as amended, the “License Agreement”),
pursuant to which Activation received a license back to certain intellectual
property rights regarding Excellagen for use in the Retained Territories (as
defined in the License Agreement), a copy of which is attached as Exhibit C to
the APA.

 

C. Activation is the owner of record of Chinese Patent No. CN 1050079312(B),
entitled “Flowable Formulations for Tissue Repair and Regeneration” (the
“Chinese Patent”).

 

D. Gene Biotherapeutics Inc., a Delaware corporation and the parent company of
Activation, and Shanxi are parties to that certain letter agreement dated
December , 2019 (the “Settlement Agreement”), pursuant to which Gene
Biotherapeutics, Inc. agreed to cause Activation to license its intellectual
property rights regarding Excellagen and transfer the Chinese Patent to Shanxi,
in exchange for a release of claim and other consideration specified therein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties agree as follows:

 

 -1- 

 

 

AGREEMENT

 

1. LICENSE ASSIGNMENT.       1.1. Assignment of the License Agreement.
Activation hereby conveys, sells, transfers and assigns to Shanxi all of
Activation’s right, title and interest under the License Agreement solely with
respect to development, manufacture and sale the Excellagen product in each of
the Retained Territories and delegates any and all obligations and liabilities
(if any) of Activation under the License Agreement with respect thereto.      
1.2 Assumption of License Obligations. Shanxi hereby accepts the assignment and
assumes all of the obligations and liabilities of Activation under the License
Agreement, arising after the date of this Agreement.       1.3 Retention of
Royalty Rights under APA. Activation retains, and this Assignment does not
convey, sell, transfer, or assign any of Activation’s rights and/or obligations
with respect to APA, including but not limited to any consideration or other
amounts payable (whether or not yet payable) to Activation under the APA.

 

2. CHINESE PATENT ASSIGNMENT.     2.1. Assignment of Chinese Patent. Activation
hereby conveys, sells, transfers and assigns to Shanxi all of Activation’s
right, title, and interest (if any) in and to the Chinese Patent and all: (a)
issuances, divisionals, continuations, continuations-in-part, reissues,
extensions, reexaminations and renewals thereof; (b) all rights of Activation
accruing under any of the foregoing provided by applicable law of any
jurisdiction, by international treaties and conventions, and otherwise
throughout the world; (c) any and all royalties, fees, income, payments, and
other proceeds now or hereafter due or payable with respect to any and all of
the foregoing; and (d) any and all claims and causes of action based on any of
the foregoing, whether accruing before, on, or after the date hereof, including
all rights to and claims for damages, restitution, and injunctive and other
legal and equitable relief for past, present, and future infringement,
misappropriation, violation, misuses, breach, or default, with the right but no
obligation to sue for such legal and equitable relief and to collect, or
otherwise recover any such damages.     2.2. Authorization. Activation
authorizes and requests the applicable official at the China National
Intellectual Property Administration whose duty is to register and record
ownership in patent applications or patents to record Shanxi as the assignee and
owner of any and all of Activation’s rights in the Chinese Patent.     3.
WARRANTIES AND DISCLAIMERS.     3.1. Representations. Activation represents that
(a) it is a corporation duly organized and validly existing in the State of
Delaware, and (b) that the execution, delivery and performance of this
Assignment has been approved by all necessary corporate action on the part of
Activation.     3.2 Quitclaim; Disclaimer. ACTIVATION MAKES NO REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, REGARDING EXCELLAGEN, THE APA, THE
LICENSE AGREEMENT, OR THE CHINESE PATENT. ACTIVATION IS ASSIGNING AND SHANXI IS
ASSUMING ITS RIGHTS UNDER THE LICENSE AGREEMENT AND THE CHINESE PATENT ON AN “AS
IS/WHERE IS” BASIS WITH ALL FAULTS AND WITHOUT ANY EXPRESS, IMPLIED OR STATUTORY
WARRANTIES WHATSOEVER INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, ENFORCEABILITY,
NON-INFRINGEMENT, OR ARISING FROM COURSE OF PERFORMANCE, DEALING, USAGE OR
TRADE.

 

 -2- 

 

 

ARTICLE III. MISCELLANEOUS PROVISIONS.     3.1. Further Assurances. Activation
shall execute and deliver any instruments and perform any acts which may be
necessary to fully effectuate and record in any and all jurisdictions throughout
the world the assignment of the rights, titles and interests assigned to Shanxi
pursuant to this Assignment.     3.2. Assignability. This Agreement will be
binding upon and inure to the benefit of the parties named herein and their
respective successors and permitted assigns.     3.3. Entire Agreement. This
Agreement contains the entire understanding among the parties and supersedes any
prior written or oral agreements between them respecting the subject matter of
this Agreement. There are no representations, agreements, arrangements, or
understandings, oral or written, between the parties relating to the subject
matter of this Agreement that are not fully set forth herein.     3.4
Amendments. This Agreement may not be modified or amended except by a written
instrument signed by the parties. In addition, no waiver of any provision of
this Agreement will be binding unless set forth in a writing signed by the party
granting the waiver.     3.5. Governing Law. This Assignment will be construed
and enforced in accordance with the laws of the State of New York, without
reference to its rules of conflicts of laws.     3.6. Venue. Any dispute,
controversy or claim with respect to this Agreement will be subject to the
exclusive jurisdiction of the courts of the State of New York sitting in the
City of New York and the United States District Court for the Southern District
of New York. Each party hereto waives to the fullest extent possible, the
defense of an inconvenient forum, and each agrees that a final judgment in any
action will be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.     3.7. Waiver of Jury
Trial. EACH OF THE UNDERSIGNED DO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR WITH RESPECT TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR RELATING OR INCIDENTAL HERETO.     3.8. Attorney’s Fees. In the event
that any party institutes any legal suit, action or proceeding against the other
party arising out of this Agreement, the prevailing party in the suit, action or
proceeding shall be entitled to receive in addition to all other damages to
which it may be entitled, the costs incurred by such party in conducting the
suit, action or proceeding, including reasonable attorneys’ fees and expenses
and court costs.     3.9 Counterparts. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original, but all of
which will constitute one agreement. Photocopies, facsimile transmissions, or
email transmissions of Adobe portable document format files (also known as “PDF”
files) of signatures will be deemed original signatures and will be fully
binding on the parties to the same extent as original signatures.

 

 -3- 

 

 

IN WITNESS WHEREOF, the Activation has caused this Assignment to be executed by
its duly authorized representative as of the date first set forth above.

 

ACTIVATION THERAPEUTICS, INC.

 

by: /s/ Christopher Reinhard      Christopher Reinhard     Chief Executive
Officer  

 

SHANXI TAXUS PHARMACEUTICALS CO., LTD.

 

by: /s/ Jiayue Zhang      Jiayue Zhang     Chairman and President  

 

 -4- 

 